Citation Nr: 1102820	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for residuals of strep 
throat.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 
1960.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran sustained a back injury in service.

3.  Symptoms of a back disorder were not chronic in service.

4.  Symptoms of a back disorder have not been continuous since 
service separation.

5.  The Veteran's current back disorder is not related to his 
active service.

6.  The Veteran did not incur strep throat in service.

7.  Symptoms of strep throat were not chronic in service.

8.  Symptoms of strep throat have not been continuous since 
service separation.

9.  The Veteran's current throat disorder is not related to his 
active service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Strep throat was not incurred in or aggravated by military 
service.   
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R.  
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) veteran status;  
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The notice included 
provisions for disability ratings and for the effective date of 
the claim.

In a timely letter in February 2008, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service records, post-service VA and 
private treatment records, a VA spinal examination, and the 
Veteran's statements.  In a July 2009 statement, the Veteran 
wrote that he did not have any disability records from the Social 
Security Administration (SSA), and correspondence from the SSA 
indicated that there are no records for the Veteran pertaining to 
any disability claim.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination specifically geared to the claimed throat 
disorder.  However, the Board finds that a VA examination is not 
necessary in order to decide the matter.  Two pivotal Court cases 
exist that address the need for a VA examination.  Those are 
Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held 
that in disability compensation claims, the Secretary must 
provide a VA medical examination when there is:   
(1) competent evidence of a current disability or persistent or 
recurring symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent recurrent symptoms 
of a disability may be associated with the Veteran's service or 
with another service-connected disability, but  
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on a claim.  In Duenas, the Court 
held that a VA examination is necessary when the record:  (1) 
contains competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.  

In this case, because the weight of the evidence demonstrates 
that the Veteran did not in fact incur strep throat in service, 
or otherwise show in-service disease of the throat or an in-
service event involving the throat, there is no duty to provide a 
VA medical examination.  In this case, the service treatment 
records are devoid of any complaints, symptoms, or abnormal 
pathology indicative of the occurrence of a throat injury or 
chronic strep throat symptoms in service.  The Board finds that 
the weight of the evidence demonstrates no continuity of strep 
throat symptoms since service separation.  Thus, there is no 
reasonable possibility that a VA examination or opinion could aid 
in substantiating the current claim for service connection for 
strep throat.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is 
not required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown,  5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R.  
§ 3.303(d).

Service Connection for Back Disorder

The Veteran contends that he suffers from a back disability due 
to a fall in service.  He further contends that he has suffered 
from continuous back pain since service.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did sustain a back injury in service, but back 
symptoms were not chronic in service.  Service treatment records 
from November to December 1959 show that the Veteran was treated 
for back problems.  The Veteran reported nonspecific back pain.  
The Veteran was advised to used heat for treatment and was placed 
on light duty.  However, the Veteran's service treatment records 
indicate that his back problems resolved with treatment.  The 
Veteran was not placed on permanent profile or restriction in 
service because of a back injury.  The April 1960 service 
separation clinical evaluation does not note any findings of a 
back disorder, indicating as normal the "spine, other 
musculoskeletal."  Also, in the April 1960 separation 
examination "Report of Medical History," the Veteran 
specifically denied a history or complaints of a back injury or 
back disorder.  The clinical examination at service separation 
does not reflect a diagnosis of a back disorder at service 
separation.  As noted above, an injury incurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates 
that a back disorder has not been continuous since service 
separation in April 1960.  As indicated, at the April 1960 
service separation, the Veteran denied any disability or symptoms 
of the back and his spine was clinically evaluated as normal.  
Following service separation in April 1960, the evidence of 
record shows no complaints, diagnosis, or treatment for any back 
disorder until January 2007.  The absence of post-service 
complaints, findings, diagnosis, or treatment after service prior 
to January 2007 is one factor that tends to weigh against a 
finding of either chronic back symptoms in service or continuous 
symptoms of back disorder after service separation.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board 
may weigh the absence of contemporaneous medical evidence as one 
factor in determining credibility of lay evidence, but the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence).  

In rendering a decision on appeal the Board must also analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

While the Veteran is competent to state that he had back symptoms 
at any time, including in service, the Board finds that the 
Veteran's more recent assertions of chronic back symptoms in 
service and continuous back symptoms since service, made in the 
context of the December 2007 claim for service connection 
(disability compensation) for back disorder, are outweighed by 
the Veteran's own histories that he gave for treatment purposes.  
For example, the Veteran's recent statements of continuous post-
service back symptoms are inconsistent with private treatment 
records.  A January 2007 private treatment entry reflects the 
Veteran's report of a back and neck injury after a post-service 
car accident in 2007.  The histories presented during private 
treatment do not include a mention of post-service symptoms or 
treatment of low back disorder.  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005) (upheld Board's denial of service connection and 
finding that the Veteran's recent post-service account of in-
service events was not credible because the Veteran had 
previously given other histories and theories that did not 
mention the alleged in-service event, and first "came up with 
the story" years after service and in connection with the 
compensation claim).  

As the statements made to private physicians in January 2007 were 
made during the course of treatment, they are afforded greater 
probative weight than those more recent statements made in 
conjunction with the Veteran's December 2007 claim for disability 
compensation benefits.  For treatment, the Veteran would be 
expected to give a full and accurate history to get good 
treatment; and in none of these examinations does the Veteran 
mention a back injury in service, back symptoms in service, or 
continuous back symptoms since service.  See Rucker, 10 Vet. App. 
73 (observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate; statements made to physicians for the 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); Pond v. West, 12 Vet.App. 341 (1991).  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's current back disorder is not 
related to his active service.  In the May 2008 VA spinal 
examination, the Veteran reported falling in service in 1959 and 
injuring his back.  The examination report reflects an impression 
of minimal degenerative change and atherosclerotic calcification 
of the abdominal aorta.  The VA examiner gave a diagnosis of 
nonspecific lumbar back pain.  The VA examiner opined that, based 
on the available evidence and review of the claims file, the 
Veteran's back disorder was less likely than not (less than a 
50/50 probability) caused by or the result of his military 
service.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

The May 2008 VA spinal opinion is competent and probative medical 
evidence because it is factually accurate and supported by an 
adequate rationale as the examiner was informed of the pertinent 
evidence, including the Veteran's contentions of back pain since 
1959.  The VA examiner reviewed the claims file and fully 
articulated the opinion.

Based on the weight of the evidence, there is no credible 
evidence of a relationship between the Veteran's current back 
disorder and his military service.  The only nexus opinion on 
file, in May 2008, which included a review of the claims file, 
weighs against the claim.  Therefore, the Board finds that there 
are multiple reasons to conclude that the lay and medical 
evidence that is of record weighs against the claim for service 
connection for back disorder, and outweighs the Veteran's more 
recent contentions regarding in-service back injury, in-service 
back disorder symptoms, and post-service back disorder symptoms.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a back disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 

Service Connection for Residuals of Strep Throat

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not incur strep throat in service, and that strep 
throat was not chronic in service.  In short, the service 
treatment records do not demonstrate the presence of a chronic 
throat disorder.  The evidence in this case includes the April 
1960 service separation examination report, which includes a 
summary of the Veteran's significant in-service medical history, 
including the Report of Medical History on which the Veteran 
checked the block to indicate normal mouth and throat.  The June 
1972 service separation examiner's review of the history is 
negative for any reports of symptoms of strep throat.  The April 
1960 service separation clinical findings by the examiner 
revealed no strep throat symptoms.  Neither the Veteran's 
history, separation examiner's summary of history, nor clinical 
examination at service separation reflect any reported history of 
strep throat in service, or complaints, treatment, or diagnosis 
of strep throat either during service or at service separation in 
April 1960.

The Board next finds that the weight of the evidence demonstrates 
that strep throat has not been continuous since service 
separation in April 1960.  As indicated, at the April 1960 
service separation, the Veteran denied any strep throat symptoms 
and his mouth and throat were clinically evaluated as normal.  
Following service separation in April 1960, the evidence of 
record shows no complaints, diagnosis, or treatment for any strep 
throat until February 2006.  The evidence shows that a sore 
throat first manifested many years after service in February 
2006, notably over 46 years after service discharge, when he was 
seen for sore and red throat.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is one factor that tends to weigh against a 
claim for service connection).

While the Veteran is competent to testify that he currently has 
residuals of strep throat that began in service, the Board finds 
that his testimony as to in-service incurrence of strep throat, 
chronic strep throat symptoms in service, and continuous strep 
throat symptoms after service is not credible because it is 
outweighed by his own reporting at the April 1960 discharge 
examination that he did not have any recurrent mouth or throat 
trouble of any kind; his own post-service histories that did not 
mention strep throat; the absence of any evidence of history of 
in-service throat injury, in-service strep throat symptoms, post-
service complaints, symptoms, diagnosis, or treatment of strep 
throat for many years after service until  
February 2006.

Based upon the above discussion, the Board finds that there are 
multiple reasons to conclude that the lay and medical evidence 
that is of record weighs against the claim for service connection 
for strep throat, and outweighs the Veteran's more recent 
contentions regarding in-service throat injury, in-service strep 
throat symptoms, and post-service strep throat symptoms.  Thus, 
there is no credible evidence of continuous symptoms of strep 
throat since service.  Further, there is no medical opinion that 
relates the residuals of strep throat to service and no basis for 
such an opinion, because there was no in-service injury or 
disease.  Therefore, any such purported opinion would be 
speculative.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for strep throat, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for back disorder is denied.

Service connection for residuals of strep throat is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


